J-S88037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
          Appellee                        :
                                          :
           v.                             :
                                          :
ANTOINE WIDEMAN,                          :
                                          :
          Appellant                       :      No. 568 EDA 2016


           Appeal from the Judgment of Sentence October 2, 2015
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0011679-2014

BEFORE: OLSON, RANSOM, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                FILED FEBRUARY 16, 2017

      Antoine Wideman (Appellant) appeals from the judgment of sentence

imposed following his convictions for aggravated assault, simple assault,

recklessly endangering another person, criminal conspiracy to commit

aggravated assault, robbery, possession of an instrument of crime, and

violations of the Uniform Firearms Act, 18 Pa.C.S. §§ 6101-6127. We affirm.

      The trial court aptly set forth the relevant factual and procedural

history of this case as follows.

            On July 15, 2014, at 4:30 Jane Piersall was taking several
      bags out of her vehicle following a shopping trip. As she was
      unloading her vehicle, Piersall observed [Appellant], another
      male and two women walking toward her vehicle. Realizing that
      that her wallet and cell phone were inside the vehicle, which had
      its windows down, she yelled to the four people “to get the ‘F’
      away from” her vehicle. The four persons — including [Appellant]
      — “started being indignant” and “smart” to Piersall. The four
      persons — including [Appellant] — also were trying to surround



*Retired Senior Judge assigned to the Superior Court.
J-S88037-16


     her. Piersall then said, “can y’all like move from in front of my
     house.” In response, [Appellant] said, who the ‘F’ you talking to,
     I ain’t ‘F’ing going nowhere.” Piersall replied, “I need you to
     move from in front of my house.”

           In response this exchange of words, the women started to
     laugh. [According to Piersall, Appellant] then told the other male
     that he was “about to stroll [her]; basically he about to beat
     [her] up.” At this point, Piersall tried to defuse the situation. As
     she was trying to “calm the situation down,” [Appellant]
     snatched Piersall’s phone from her left hand. The four persons —
     including [Appellant] — started to laugh at Piersall and then
     walked off as a group. As they walked off, the other male told
     her, “We going to see you again,” lifted up his shirt and made a
     motion as if he was showing her a small handgun in his
     waistband. Piersall observed a small bulge on the male’s waist.

            Piersall returned to her house where her daughters were
     inside. Piersall and her daughters then went outside to look for
     the four persons so that she could make a full police report. A
     few blocks from her house, Piersall observed [Appellant] who
     was now standing across the street from her.           [Appellant]
     taunted Piersall, who started to call the police with her
     daughter’s cell phone. In response, [Appellant] crossed the
     street and hit her in the face with a small, black handgun. After
     hitting her with the handgun, [Appellant] threw two punches
     with a closed fist to her head. As [Appellant] was punching
     Piersall, the other male and two women came from behind
     [Appellant], rushed at Piersall and started to punch and kick her.
     Piersall’s daughters were also assaulted by the group. The
     assault ended only when [Appellant] and the three other persons
     heard the sounds of police sirens. Following the assault, Piersall
     went to Einstein Hospital where she was treated for injuries to
     her face, wrist and arm.

Trial Court Opinion, 6/7/2016, at 1-2.

     This case proceeded to a non-jury trial, after which Appellant was

convicted of 14 offenses. On October 2, 2015, Appellant was sentenced to

an aggregate term of 51 to 102 months of incarceration, followed by three




                                    -2-
J-S88037-16


years of probation.     The court also ordered Appellant to pay $150 in

restitution to Piersall. N.T., 10/2/2015, at 23-24.

      The order of restitution was not included in the contemporaneous

written order filed on October 2, 2015. On October 5, 2015, the trial court

corrected this clerical error through an amended written sentencing order

which included the order of restitution.    On October 13, 2015, Appellant,

through counsel, timely filed a post-sentence motion seeking reconsideration

of his sentence, which was denied by the trial court on January 15, 2016.

This timely-filed appeal followed. Both Appellant and the trial court have

complied with the requirements of Pa.R.A.P. 1925.

      On appeal, Appellant challenges the sufficiency of the evidence

presented at trial to convict him of criminal conspiracy to commit aggravated

assault.1 Appellant’s Brief at 6. We address this issue mindful of our well-

settled standard of review.

      In reviewing the sufficiency of the evidence, we must determine
      whether the evidence admitted at trial, and all reasonable
      inferences drawn from that evidence, when viewed in the light
      most favorable to the Commonwealth as verdict winner, was

1
  In his brief, Appellant also challenges the discretionary aspects of his
sentence, Appellant’s Brief at 21-28; however, this issue does not appear in
his statement of questions involved or his summary of the argument,
Appellant’s Brief at 6, 15, and is, therefore, waived. Pa.R.A.P. 2116(b)
(stating that “An appellant who challenges the discretionary aspects of a
sentence in a criminal matter shall include any questions relating to the
discretionary aspects of the sentence imposed (but not the issue whether
the appellate court should exercise its discretion to reach such question) in
the statement required by paragraph (a). Failure to comply with this
paragraph shall constitute a waiver of all issues relating to the discretionary
aspects of sentence.”).


                                     -3-
J-S88037-16


     sufficient to enable the fact finder to conclude that the
     Commonwealth established all of the elements of the offense
     beyond a reasonable doubt. The Commonwealth may sustain its
     burden by means of wholly circumstantial evidence. Further, the
     trier of fact is free to believe all, part, or none of the evidence.

Commonwealth v. Taylor, 137 A.3d 611, 614 (Pa. Super. 2016) (citation

omitted).

             A person is guilty of conspiracy with another person or
     persons to commit a crime if with the intent of promoting or
     facilitating its commission he ... agrees with such other person
     or persons that they or one or more of them will engage in
     conduct which constitutes such crime ... or ... agrees to aid such
     other person or persons in the planning or commission of such
     crime[.]

18 Pa.C.S. § 903(a).

     Circumstantial evidence [of criminal conspiracy] can include, but
     is not limited to, the relationship between the parties, the
     knowledge of and participation in the crime, and the
     circumstances and conduct of the parties surrounding the
     criminal episode. These factors may coalesce to establish a
     conspiratorial agreement beyond a reasonable doubt where one
     factor alone might fail. Aggravated assault, the crime underlying
     [a]ppellant’s conspiracy conviction, occurs when a person
     attempts to cause serious bodily injury to another, or causes
     such injury intentionally, knowingly, or recklessly under
     circumstances manifesting an extreme indifference to the value
     of human life.

Commonwealth v. Thomas, 65 A.3d 939, 943–44 (Pa. Super. 2013)

(citations and quotation marks omitted).

           In [Commonwealth v.] French, [578 A.2d 1292,] 1293–
     94 [(Pa. Super. 1990),] four defendants were convicted of
     various crimes, including criminal conspiracy to commit
     aggravated assault. The group included two siblings and their
     paramours. Id. at 1293. The four defendants assaulted a lone
     man, pinned him to the ground, and continued to beat him. Id.
     When police arrived at the scene, the four defendants turned


                                    -4-
J-S88037-16


      their attack against the officers. Id. We determined that all
      individuals involved acted as a group in concert. Id. at 1294. We
      held that “the actors’ relationships and their conduct before,
      during and after the criminal episode established a unity of
      criminal purpose sufficient for the jury to find a conspiracy
      beyond a reasonable doubt.” Id. at 1294–95.

             In Commonwealth v. Poland, [26 A.3d 518, 519 (Pa.
      Super. 2011)] the defendant, along with a group of other
      individuals, attacked a passer-by on the subway, battering her
      face and knocking out one of her teeth. Together, the group fled
      the scene of the attack. Id. at 520. Shortly thereafter, the victim
      and a police officer identified the individuals who participated in
      the attack. Id. at 520. In Poland, as in French, we determined
      that the group of attackers had established a “unity of criminal
      purpose.” Id. at 523; see also French, 578 A.2d at 1294–95.
      We held that acting together before, during, and after an attack
      on another individual suffices to show a unity of criminal purpose
      for purposes of sustaining a conviction for criminal conspiracy to
      commit aggravated assault. Id.

Thomas, 65 A.3d at 945.

      Here, Appellant’s under-developed argument focuses on the nature of

the second encounter with Piersall, which he argues “escalated so quickly

that there was no time to enter into an agreement.” Appellant’s Brief at 20.

This argument is unavailing. As the trial court explained,

      … there is sufficient direct and circumstantial evidence to support
      the conviction for conspiracy to commit aggravated assault.
      During the first encounter with Piersall, [Appellant] acted in
      concert with the three other individuals: (1) the group tried to
      encircle Piersall while she was standing in front of her house; (2)
      Piersall heard [Appellant] mention to the [other] male that he
      intended to beat up Piersall; (3) the group walked away together
      laughing after [Appellant] took Piersall’s cellular phone; (4) while
      they walked away, the other male said ‘we going to see you
      again’ and gestured toward Piersall as if he was carrying a small
      firearm at his waist.




                                     -5-
J-S88037-16


             During the second encounter, [Appellant] taunted Piersall,
      struck her face with a small, black handgun, and punched her
      twice in the head with a closed fist. The other male and the two
      females joined [Appellant’s] attack on Piersall.       The four
      individuals acted together when they punched and kicked Piersall
      several times. The actions of the group — including [Appellant]
      — went beyond their attack on Piersall as her daughters were
      also assaulted. The attacks were thwarted only by the sound of
      police sirens.

             Given all of these circumstances, including that [Appellant]
      and the three other persons arrived together, punched and
      kicked Piersall together, and then left together, there was
      sufficient direct and circumstantial evidence to support
      [Appellant’s] conviction for criminal conspiracy to commit
      aggravated assault.

Trial Court Opinion, 6/7/2016, at 3-4.

      Based on the above, and our review of the record in the light most

favorable to the Commonwealth as verdict winner, we conclude that the

evidence, including the obvious familiarity between Appellant and the other

persons who assaulted Piersall and their collective knowledge of and

participation in the crime, was sufficient to sustain Appellant’s conviction for

criminal conspiracy to commit aggravated assault. See Thomas, 5 A.3d at

943–44. Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




                                     -6-
J-S88037-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/16/2017




                          -7-